Case 19-62845-pwb         Doc 29     Filed 01/08/20 Entered 01/08/20 14:03:15              Desc Main
                                     Document     Page 1 of 8




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                              )      CASE NO. 19-62845-PWB
                                                    )
SEAN IVAN FLEMING,                                  )      CHAPTER 7
                                                    )
                Debtor                              )

  TRUSTEE'S APPLICATION FOR APPOINTMENT OF COUNSEL FOR TRUSTEE

TO:      THE HONORABLE PAUL W. BONAPFEL
         UNITED STATES BANKRUPTCY JUDGE

         Jordan E. Lubin, Trustee, respectfully represents:
                                                   1.
         Trustee is the duly appointed and acting Trustee herein, and seeks authorization to

employ W. Russell Patterson, Jr. and the law firm of Ragsdale, Beals, Seigler, Patterson & Gray

LLP (“RBSPG”) as counsel for the Trustee in these proceedings.

                                                   2.

         RBSPG consists of attorneys admitted to practice in this Court who have knowledge and

experience in bankruptcy practice and who are well qualified to represent your Trustee.

                                                   3.

         The professional services to be rendered for which it

is necessary to retain attorneys include:

         a) Assisting the trustee in the investigation and liquidation of estate assets;
         b) Assisting the trustee in any turnover and/or receivables issues;
         c) Advising and counseling the trustee and litigating, if necessary, avoidable transfer
            issues; and
Case 19-62845-pwb          Doc 29     Filed 01/08/20 Entered 01/08/20 14:03:15              Desc Main
                                      Document     Page 2 of 8




        d) Preparation of pleadings and applications incidental to any litigation and contested
              matters, and/or any settlement of litigation matters.
                                                    4.

        RBSPG would represent the trustee under a general retainer, with statements for services

rendered reflecting the applicable hourly charges of the firm. Those hourly rates are $325.00 to

$400.00 per hour for partners, $265.00 per hour for associates, and $135.00 per hour for

paralegals. A statement outlining reasons suggesting the specific need for an attorney herein is

referenced in paragraphs 3 and 6.

                                                    5.

        To the best of the trustee's knowledge, neither RBSPG nor any partner or associate of said

firm represents any interest adverse to the trustee of this estate in the matters upon which they

would be engaged.

                                                    6.

        RBSPG will be primarily retained for the following purposes:

        (1)      to assist the Trustee in all pleadings and investigation related to the administration
                 of this case;
        (2)      to represent and assist the trustee on the liquidation of assets held by the estate;
                 and
        (3)      to represent and assist the trustee on all contested matters and litigation, including
                 negotiations and/or litigation related to any voidable transfer issues.


                                                    7.

        It is Applicant's belief that the appointment of RBSPG as attorneys for the trustee will be

in the best interest of the estate and its creditors.
Case 19-62845-pwb     Doc 29     Filed 01/08/20 Entered 01/08/20 14:03:15   Desc Main
                                 Document     Page 3 of 8




      Respectfully submitted this 8th day of January, 2020.

                                                  /s/ Jordan E. Lubin
                                                  Jordan E. Lubin
                                                  Trustee
                                                  Georgia Bar No. 460639

Lubin Law P.C
Bldg 2, 8325 Dunwoody Place
Atlanta, GA 30350-3307
770-424-8281
jordan.lubin@laslawgroup.com
Case 19-62845-pwb        Doc 29     Filed 01/08/20 Entered 01/08/20 14:03:15              Desc Main
                                    Document     Page 4 of 8




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                             )      CASE NO. 19-62845-PWB
                                                   )
SEAN IVAN FLEMING,                                 )      CHAPTER 7
                                                   )
               Debtor                              )

             VERIFIED STATEMENT OF W. RUSSELL PATTERSON, JR.
               PURSUANT TO FED.R.BANKR.P. 2014 (a), IN SUPPORT
           OF APPLICATION TO EMPLOY RAGSDALE, BEALS, SEIGLER,
         PATTERSON & GRAY, LLP AS COUNSEL FOR CHAPTER 7 TRUSTEE

         William Russell Patterson, Jr., pursuant to Federal Rule of Bankruptcy Procedure

2014(a) makes this Verified Statement in support of the Application to Employ Ragsdale, Beals,

Seigler, Patterson & Gray, LLP as Counsel for Jordan E. Lubin, Trustee (“Trustee”), and shows

the Court as follows:

                                                  1.

         Applicant is a partner in the law firm of Ragsdale, Beals, Seigler, Patterson & Gray, LLP

(“RBSPG”), a firm located at 229 Peachtree Street, N.E., Suite 2400, Atlanta, Georgia 30303-

1629.

                                                  2.

         Applicant is an attorney admitted to this Bankruptcy Court and in good standing in this

court.

                                                  3.

         To the best of applicant’s knowledge, RBSPG and the employees thereof represent no

interest adverse to the Trustee, the debtor, the estate, or any creditors of the estate in the matters
Case 19-62845-pwb          Doc 29    Filed 01/08/20 Entered 01/08/20 14:03:15            Desc Main
                                     Document     Page 5 of 8




upon which RBSPG is to be engaged for the Trustee, and RBSPG’s appointment will be in the

best interest of the estate.

                                                   4.

         Neither I nor RBSPG have ever performed services for the debtor, or for any creditor of

the debtor, in connection with the debtor or in connection with this case. To the best of my

knowledge, neither I nor any employee have any “connection” [within the meaning of that term

under Bankruptcy Rule 2014(a)] with the debtor, creditors, any other party in interest, their

respective attorneys and accountants, the United States Trustee, or any person employed in the

Office of the United States Trustee.

                                                   5.

         To the best of my knowledge, the undersigned and all employees of RBSPG are

“disinterested persons” as defined by 11 U.S.C. § 101(14), with respect to the above-captioned

debtor and creditors.

         1)     Specifically, RBSPG:

         a)     Was never employed by the debtor or creditors prepetition;

         b)     Is not a prepetition creditor of the debtor or creditors;

         c)     Is not an equity security holder of the debtor or creditors;

         d)     Is not an insider of the debtor or creditors; and

         e)     Is not and was not an investment banker for any outstanding security of the debtor

         or creditors.

         2)     Applicant has not been, within three years before the date of the filing of the

petition, an investment banker for a security of the debtor or creditors, or an attorney for such an
Case 19-62845-pwb         Doc 29     Filed 01/08/20 Entered 01/08/20 14:03:15              Desc Main
                                     Document     Page 6 of 8




investment banker in connection with the offer, sale or issuance of a security of the debtor or

creditors, nor does applicant have an interest materially adverse to the interest of the estate of any

class of creditors or equity security holders, by reason of any direct or indirect relationship to,

connection with, or interest in, the debtor or an investment banker specified in subparagraphs

above, or for any other reason;

        3)     RBSPG has advised the Trustee of its willingness to serve as attorney and to be

employed under an order pursuant to which it will receive reasonable compensation for its

services and be reimbursed for its expenses under applicable law, after notice and hearing;

        4)     RBSPG intends to bill for its legal services in this case in accordance with its

usual practice, applying its customary hourly rates for matters of this type and charging the actual

out of pocket disbursements and expenses customarily billed to its clients and necessarily

incurred;

5)      Applicant represents that RBSPG is eligible for employment and appointment by the

Trustee pursuant to the Bankruptcy Code and the applicable Bankruptcy Rules; and
Case 19-62845-pwb        Doc 29      Filed 01/08/20 Entered 01/08/20 14:03:15           Desc Main
                                     Document     Page 7 of 8




6)      Applicant states that the foregoing statements are true, and based upon my personal

knowledge, and are made under penalty of perjury under the laws of the United States.

       This 8th day of January, 2020.

                                              /s/ W. Russell Patterson, Jr.
                                              W. Russell Patterson, Jr.
                                              Georgia Bar Number 566920

Ragsdale, Beals, Seigler, Patterson & Gray, LLP
229 Peachtree Street, N.E., Suite 2400
Atlanta, GA 30303-1629
(404) 588-0500
E-Mail: wrpjr@rbspg.com

Sworn to and subscribed before
me, this 8th day of January, 2020.

/s/ Allyson H. Stone
Notary Public

My commission expires:        June 18, 2023
Case 19-62845-pwb        Doc 29     Filed 01/08/20 Entered 01/08/20 14:03:15              Desc Main
                                    Document     Page 8 of 8




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                             )     CASE NO. 19-62845-PWB
                                                   )
SEAN IVAN FLEMING,                                 )     CHAPTER 7
                                                   )
               Debtor                              )

                                 CERTIFICATE OF SERVICE

         This is to certify that I have on this day electronically filed the foregoing Trustee's

Application for Appointment of Counsel for the Trustee using the Bankruptcy Court’s

Electronic Case Filing program, which sends a notice of this document and an accompanying

link to this document to the following parties who have appeared in this case under the

Bankruptcy Court’s Electronic Case Filing Program:

Jordan E. Lubin                        jordan.lubin@laslawgroup.com

Office of the U.S. Trustee             ustpregion21.at.ecf@usdoj.gov

G. Frank Nason                         fnason@lcenlaw.com

         This 8th day of January, 2020.


                                               /s/ W. Russell Patterson, Jr.
                                               W. Russell Patterson, Jr.
                                               Georgia Bar No. 566920

Ragsdale, Beals, Seigler, Patterson & Gray LLP
229 Peachtree St. NE, Suite 2400
Atlanta, GA 30303-1629
(404) 588-0500
wrpjr@rbspg.com
